1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL HERNANDEZ OLVERA,                                )   Case No.: 1:16-cv-0646- JLT
                                                             )
12                    Plaintiff,                             )   ORDER GRANTING COUNSEL’S MOTION
                                                             )   FOR ATTORNEY FEES PURSUANT TO
13           v.                                              )   42 U.S.C. § 406(b)
                                                             )
14   ANDREW M. SAUL1,                                        )   (Doc. 24)
     Commissioner of Social Security,                        )
15                                                           )
                      Defendant.                             )
16
17           Brian C. Shapiro, counsel for Plaintiff Daniel Hernandez Olvera, seeks an award of attorney

18   fees pursuant to 42 U.S.C. § 406(b). (Doc. 24) Neither Plaintiff nor the Commissioner of Social

19   Security oppose the motion.2 For the following reasons, the motion for attorney fees is GRANTED.

20   I.      Relevant Background

21           Plaintiff entered into a contingent fee agreement with Brian Shapiro, on behalf of the Law

22   Offices of Lawrence D. Rohlfing, on April 16, 2013. (Doc. 24-1) The agreement entitled counsel to an

23   award of “25% of the backpay” if judicial review of an administrative decision was required, and the

24   adverse decision of an ALJ was reversed. (Id. at 1) The agreement also required counsel to “seek

25   compensation under the Equal Access to Justice Act,” and the amount awarded would be credited to

26
             1
                This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
27   (See Doc. 1) Andrew M. Saul, who is now the Commissioner, has been automatically substituted as the defendant in this
     action. See Fed. R. Civ. P. 25(d).
28            2
                The Commissioner filed a response to the motion, in which he offered an “analysis of the requested fees” but
     asserted he was “not in a position to either assent to or object to the §406(b) fees that Counsel seeks.” (Doc. 25 at 2)

                                                                 1
1    Plaintiff “for fees otherwise payable for that particular work.” (Id.)

2           On May 6, 2016, Plaintiff filed a complaint for review of the administrative decision denying

3    his application for Social Security benefits. (Doc. 1) The Court found the ALJ erred in evaluating the

4    medical record and failed to identify legally sufficient reasons for rejecting the limitations identified by

5    a treating physician. (Doc. 20 at 7-8) In addition, the ALJ failed to resolve a conflict between the

6    testimony of a vocational expert and the Dictionary of Occupational Titles. (Id. at 9-13) herefore, the

7    Court remanded the matter for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

8    (Id. at 14) Following the entry of judgment in favor of Plaintiff (Doc. 21), the Court awarded $3,700 in

9    attorney fees pursuant to the Equal Access to Justice Act. (Doc. 23 at 1)

10          Upon remand, an ALJ issued a “fully favorable” decision, finding Plaintiff was disabled

11   beginning October 1, 2010. (Doc. 24-2 at 1, 11) On February 16, 2020, the Social Security

12   Administration concluded Plaintiff was entitled to monthly benefits from Social Security beginning

13   March 2011. (Doc. 24-3 at 3) In total, Plaintiff was entitled to $111,887.00 in past-due benefits, from

14   which the Commissioner withheld $27,971.75 for payment of Plaintiff’s attorney’s fees. (Id.)

15          Mr. Shapiro filed the motion now before the Court on February 20, 2020, seeking the withheld

16   fees, in the amount of $27,971.75. (Doc. 24) Mr. Shapiro indicated he should also be directed to

17   reimburse Plaintiff the amount of fees previously awarded under the EAJA. (Id. at 3) Plaintiff was

18   served with the motion and informed of the right to file a response to indicate whether he agreed or

19   disagreed with the requested fees within fourteen days. (Id. at 2, 14) Plaintiff has not opposed the

20   motion.

21   II.    Attorney Fees under § 406(b)

22          An attorney may seek an award of fees for representation of a Social Security claimant who is

23   awarded benefits:

24          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401,
            et seq] who was represented before the court by an attorney, the court may determine
25          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
26          entitled by reason of such judgment. . . .

27   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

28   controls fees awarded for representation of Social Security claimants).

                                                          2
1           A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

2    amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

3    unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

4    III.   Discussion and Analysis

5           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

6    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

7    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

8    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

9    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

10   consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

11   excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

12   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

13          Plaintiff entered into the contingent fee agreement in which he agreed to pay twenty-five

14   percent of any awarded past-due benefits. (Doc. 24-1 at 1) The Law Offices of Lawrence D. Rohlfing

15   accepted the risk of loss in the representation and expended a total of 33.2 hours while representing

16   Plaintiff before the District Court. (Doc. 24 at 3; Doc. 22-4 at 1-4) Due to counsel’s work, the action

17   was remanded further proceedings, and Plaintiff received a fully favorable decision. For this, Mr.

18   Shapiro requests a fee of $27,971.75. (Doc. 24 at 3) Because counsel intends to refund the $3,700.00

19   that was previously paid under the EAJA, the net cost to Plaintiff is $22,271.75. (Id. at 11) Finally,

20   though served with the motion and informed of the right to oppose the fee request (Doc. 24 at 2, 14),

21   Plaintiff did not file oppose the request and thereby indicates his implicit belief that the fee request is

22   reasonable.

23          Significantly, there is no indication that counsel performed in a substandard manner or engaged

24   in severe dilatory conduct. Plaintiff was able to secure a remand for payment of benefits following his

25   appeal, including an award of past-due benefits. Finally, the fees requested do not exceed twenty-five

26   percent maximum permitted under 42 U.S.C. §406(b), or the amount withheld by the administration for

27   payment of fees.

28   ///

                                                          3
1    IV.      Conclusion and Order

2             Based upon the tasks completed and results achieved following the remand for further

3    proceedings, the Court finds the fees sought by Mr. Shapiro and the Law Offices of Lawrence D.

4    Rohlfing are reasonable. Accordingly, the Court ORDERS:

5             1.     Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

6                    $27,971.75 is GRANTED;

7             2.     The Commissioner shall pay the amount directly to Counsel, the Law Offices of

8                    Lawrence D. Rohlfing; and

9             3.     Counsel SHALL refund $3,700.00 to Plaintiff Daniel Hernandez Olvera.

10
11   IT IS SO ORDERED.

12         Dated:   March 12, 2020                            /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
